Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wanda Hunt appeals the district court’s order accepting the recommendations of the magistrate judge and denying relief on her 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Hunt v. Greenville County, No. 6:08-cv-857-HFF, 2008 WL 4844756 (D.S.C. Nov. 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.